Name: Commission Decision No 2131/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  technology and technical regulations;  iron, steel and other metal industries;  competition
 Date Published: 1988-07-19

 Avis juridique important|31988S2131Commission Decision No 2131/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports Official Journal L 188 , 19/07/1988 P. 0014 - 0017*****COMMISSION DECISION No 2131/88/ECSC of 18 July 1988 imposing a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia and definitively collecting the provisional anti-dumping duty imposed on those imports THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/84/ECSC of 27 July 1984 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), and in particular Article 12 thereof, After consultations within the Advisory Committee as provided for under the above Decision, Whereas: A. Provisional measures (1) The Commission, by Decision No 229/88/ECSC (2), as amended by Decision No 980/88/ECSC (3), reimposed a provisional anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia, following complaints that an undertaking given by the Yugoslav exporters had been breached. B. Subsequent procedure (2) At the request of the Yugoslav exporters, which represent all the trade involved, the Commission, by Decision No 1321/88/ECSC (4), extended the validity of the provisional duty for a further period of two months. (3) By a notice published in the Official Journal of the European Communities (5) the Commission announced the reopening of an anti-dumping investigation concerning imports of certain sheets and plates, of iron or steel, originating in Yugoslavia. The products in question are certain flat-rolled products, of iron or non-alloy steel, of a width exceeding 500 mm, of a thickness of 3 mm or more, not in coils, not further worked than hot rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 32 10, ex 7208 32 30, ex 7208 32 51, ex 7208 32 59, ex 7208 32 91, ex 7208 32 99, ex 7208 33 10, ex 7208 33 91, ex 7208 33 99, ex 7208 34 10, ex 7208 34 90, ex 7208 42 10, ex 7208 42 30, ex 7208 42 51, ex 7208 42 59, ex 7208 42 91, ex 7208 42 99, ex 7208 43 10, ex 7208 43 91, ex 7208 43 99, ex 7208 44 10, ex 7208 44 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10. (4) The Commission officially so advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainants and gave the parties directly concerned the opportunity to make known their views in writing and to request a hearing. (5) All of the Yugoslav producers/exporters known to the Commission made known their views in writing. They requested and were granted an opportunity to be heard by the Commission and made submissions expressing their views on the duty. (6) No submissions were made by or on behalf of Community purchasers or processors of sheets and plates of iron or steel. (7) The Commission sought and verified all information it deemed to be necessary for the purposes of its determination and carried out investigations at the premises of the following companies: Community producers: - Thyssen Stahl AG, Duisburg, Germany, - Peine-Salzgitter AG, Salzgitter, Germany, - Nuova Italsider SpA, Genoa, Italy; Community importer: Metallia Handelsgesellschaft mbH, Duesseldorf, Germany. (8) The Commission requested and received detailed written submissions from complainant Community producers and verified the information therein to the extent considered necessary. (9) The Commission also sent questionnaires to the Yugoslav producers known to be concerned in order to obtain the necessary information. However, information submitted by the Yugoslav producers was incomplete and they refused in particular to disclose details of quantities and prices with regard to their domestic market and certain export transactions. Under these circumstances the Commission concluded that on-the-spot verification was not warranted and decided to base its preliminary determinations on the available evidence. (10) The investigation of dumping covered the period from 1 January to 31 December 1987. C. Normal value (11) As all the Yugoslav producers refused to submit information with regard to sales of sheets and plates of iron or steel on their domestic market, the Commission established normal values on the basis of the published basic prices (1), as they applied during the investigation period, and in the light of the price rules agreed upon under the terms of the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community, of the one part, and the Socialist Federal Republic of Yugoslavia, of the other part (83/42/ECSC (2)). D. Export prices (12) Since the necessary information on export prices was not made available to the Commission, export prices were determined according to Article 7 (7) (b) of Decision No 2177/84/ECSC on the basis of the facts available. For this purpose the Commission used information from import licence applications, in particular the purchase prices which were declared by the importers. E. Comparison (13) As far as the information available to the Commission permitted, export prices were compared with the normal value derived from the published basic prices for standard steel qualities without extras. (14) In comparing normal value, i.e. basic prices less customs duty, with export prices the Commission took account, where appropriate and to the extent of the evidence available, of differences in conditions and terms of sale such as transport, insurance, forwarding and handling costs. (15) Since the basic prices are calculated cif Community frontier, all comparisons were made at the level cif Community frontier, duty unpaid. F. Margins (16) The above examination of the facts shows that, since the acceptance of the undertaking by Commission Decision No 86/639/ECSC (3), the Yugoslav exporters have continued to be involved in dumping, the margins of dumping being equal to the amount by which the normal value as established exceeds the prices for export to the Community. Since the information on export prices derived from licence applications of Community importers did not include a breakdown of export transactions carried out by different exporters, the Commission considered it appropriate to determine a single dumping margin for exports of sheets and plates of iron or steel, originating in Yugoslavia. The weighted average margin expressed as a percentage of total cif values amounts to 15,4 %. (17) The determination of the above margin takes account of changed circumstances since the acceptance of the undertaking given by the Yugoslav importers, in particular the revision of the basic prices from which normal value was derived, and is considered by the Commission to be definitive. G. Breach of undertaking and consequent impact (18) The Commission had terminated the investigation concerning imports of sheets and plates of iron and steel originating in Yugoslavia without imposing definitive protective measures by accepting an undertaking pursuant to which the Yugoslav exporters undertook to follow a pricing and marketing policy for sheets and plates of iron or steel which would not disrupt the sheets and plates market and the traditional trading pattern in the Community and to reduce these exports to a level at which there would be no further injury to the Community industry. (19) The evidence available to the Commission shows that, contrary to this commitment, the exporters have not reduced the volume of their exports in the manner foreseen in the undertaking. In fact, imports of sheets and plates from Yugoslavia differed substantially from the traditional trading pattern in certain Member States of the Community. In particular, as regards Italy, in 1987 imports exceeded the target volume in the undertaking by 115 %; thus, the market share held by Yugoslav imports in Italy was practically not reduced. (20) The evidence available to the Commission also indicates that the prices at which the dumped products were sold in the Community undercut the list prices notified by Community producers to the Commission to a varying degree - by between 17 and 28 %. The evidence of price undercutting is substantiated by notifications of price alignments to offers for sale of the dumped Yugoslav products in the Community, submitted to the Commission by Community producers within the framework of the ECSC price rules. (21) Under these conditions the imports in question continued to have a price-depressing effect, forcing Community producers to align their prices and to sustain considerable financial losses. (22) These factors led the Commission to determine that the imports under consideration have continued to cause material injury to the Community industry concerned and that the undertaking accepted from the Yugoslav exporters has not served its purpose of eliminating the injury. H. Community interest (23) No observations were received from any user of sheets and plates, of iron or steel, imported from Yugoslavia and subject to the provisional anti-dumping duty, within the time limit laid down in Article 2 of Decision No 229/88/ECSC. (24) The Commission, therefore, confirms its conclusion that it is in the Community's interest that action be taken. Under these circumstances, protection of the Community's interest calls for the imposition of a definitive anti-dumping duty on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia. I. Undertaking (25) The exporters of the Yugoslav products, having been informed of the Commission's intention to take action in the form of the imposition of a definitive anti-dumping duty, offered a new undertaking concerning the exports of certain plates and sheets, of iron or steel, to the Community. (26) After consulting the Advisory Committee, the Commission did not accept the undertaking offered and informed the exporters concerned of the reasons for its decision. J. Rate of duty (27) The Commission had determined the rate of the provisional duty in accordance with Article 10 (6) of Commission Decision No 2177/84/ECSC on the basis of facts established before the acceptance of the first undertaking offered by the Yugoslav exporters, as set out in Commission Decision No 2767/86/ECSC (1). (28) The Commission took into consideration the fact that the circumstances had changed in the mean time, in particular, the downward revision of basis prices from which normal value had been derived and changes in the effective list prices of Community producers, These factors leading to a smaller dumping margin and a lesser rate of price undercutting should be reflected in the rate of the definitive duty. (29) Taking into account that it is necessary for the Community industry to achieve the published prices for plates and sheets in order to generate a sufficient flow of earnings to cope with restructuring and to keep the impact on employment within acceptable limits, the duty should be sufficient to eliminate as far as possible the price undercutting but not exceed the dumping margin and be expressed as an amount in ECU to be paid on each tonne imported into the Community. This form of duty appears more appropriate in the light of the specific circumstances of the market for the relevant products in order to ensure the effectiveness of the measure. On this basis the Commission calculated the amount of the definitive duty at 48 ECU per 1 000 kilograms. K. Collection of provisional duty (30) In view of the breach of the undertaking, the continuing dumping margins and the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti-dumping duty should be collected up to a maximum of the duty definitively imposed, HAS ADOPTED THIS DECISION: Article 1 1. A definitive anti-dumping duty is hereby imposed on imports of certain flat-rolled products of iron or non-alloy steel, of a width exceeding 500 mm, of a thickness of 3 mm or more, not in coils, not further worked than hot-rolled, containing by weight less than 0,6 % of carbon, falling within CN codes: ex 7208 32 10, ex 7208 32 30, ex 7208 32 51, ex 7208 32 59, ex 7208 32 91, ex 7208 32 99, ex 7208 33 10, ex 7208 33 91, ex 7208 33 99, ex 7208 34 10, ex 7208 34 90, ex 7208 42 10, ex 7208 42 30, ex 7208 42 51, ex 7208 42 59, ex 7208 42 91, ex 7208 42 99, ex 7208 43 10, ex 7208 43 91, ex 7208 43 99, ex 7208 44 10, ex 7208 44 90, ex 7211 12 10, ex 7211 19 10, ex 7211 22 10 and ex 7211 29 10, originating in Yugoslavia. 2. The amount of the duty shall be 48 ECU per 1 000 kilograms. 3. The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Decision No 229/88/ECSC on imports of certain sheets and plates, of iron or steel, originating in Yugoslavia, shall be definitively collected up to a maximum of 48 ECU per 1 000 kilograms. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 201, 30. 7. 1984, p. 17. (2) OJ No L 23, 28. 1. 1988, p. 13. (3) OJ No L 98, 15. 4. 1988, p. 33. (4) OJ No L 123, 17. 5. 1988, p. 20. (5) OJ No C 22, 28. 1. 1988, p. 10. (1) OJ No C 119, 5. 5. 1987, p. 3. (2) OJ No L 41, 14. 2. 1983, p. 113. (3) OJ No L 371, 31. 12. 1986, p. 84. (1) OJ No L 254, 6. 9. 1986, p. 18.